DETAILED ACTION
Claims 1-19 are pending in the present application. New claims 19-19 were added in the response filed 16 June 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujii et al. US Patent 8,250,327 B2.

Regarding claim 1, Fujii et al. teaches the following:
A method of managing storage spaces, [note: Abstract, “storage apparatus and its control method including first virtual volumes to be provided to a host system and tipple pools each having a memory capacity, and equipped with a function of dynamically allocating a storage area”] comprising: 
determining an allocation rate of a storage pool based on a size of a storage space of the storage pool and sizes of allocated spaces for a plurality of file systems from the storage space [note: column 5 lines 12-21 pool unused management capacity function; column 5 lines 32-53 the allocation of storage area is performed in units of size; column 19 lines 23-38 capacity function determines usage statistics; figures 2, 3, 8, 11, 12, 24; column 11 lines 1-7 rate ]; 
determining a threshold allocation rate of the storage pool based on the size of the storage space of the storage pool [note: column 11 lines 34-52 pool, and determining capacity based on a threshold; column 12 lines 20-60 capacity allocation policy ]; 
in accordance with a determination that the allocation rate of the storage pool is greater than the threshold allocation rate, determining a target file system from the plurality of file systems based on sizes of unused portions of the allocated spaces for the plurality of file systems [note: column 12 lines 20-60 capacity allocation policy; figure 24 (42G) remove  ]; and 
releasing an unused portion of an allocated space for the target file system [note:  Figure 24 (42H) and (42G) remove or delete ].

Claim 2: The method of claim 1, wherein determining the threshold allocation rate of the storage pool comprises: in accordance with a determination that the size of the storage space is not greater than a first space threshold, setting the threshold allocation rate as a first predetermined threshold; and in accordance with a determination that the size of the storage space is greater than the first space threshold, determining the threshold allocation rate in association with the size of the storage space [note: column 12 lines 20-60, confirms the capacity allocation policy set ].
Claim 3: The method of claim 2, further comprising: in accordance with a determination that the threshold allocation rate is greater than a second predetermined threshold, determining the threshold allocation rate as the second predetermined threshold, the second predetermined threshold being greater than the first predetermined threshold [note: column 11 lines 1-7 and lines 43-52 ].
The limitations of claims 8-10 and 15 parallel claims 1-3 above; therefore, they are rejected under the same rationale.
Allowable Subject Matter
Claims 4-7, 11-14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive. 
In the remarks the following was argued: 
ARGUMENT: (1) Fujii et al. does not teach the limitation “determining an allocation rate of a storage pool based on a size of a storage space of the storage pool and sizes of allocated spaces for a plurality of file systems from the storage space”. The reference does not teach a storage rate. 
RESPONSE: In response to the argument, the examiner respectfully maintains the prior art rejection. Fujii et al. teaches “a storage apparatus and its control method including multiple first virtual volumes to be provided to a host system and multiple pools each having memory capacity, and equipped with a function of dynamically allocating a storage area … in accordance with the usage status…”, see abstract.  At column 5 lines 12-21 Fujii et al. teaches use of a capacity management function in association with managing a pool unused. Column 5 lines 32-53 the allocation of storage area is performed in units of size. The capacity function determines the rate or usage statistics, see column 19 lines 23-38.  The system allows for customization of policy with respect to allocating storage, note column 14 lines 12-62.
ARGUMENT: (2) Fujii et al. does not teach the limitation “determining a target file system from the plurality of file systems based on sizes of unused portions of the allocated spaces for the plurality of file systems. They do not teach a target file system. 
RESPONSE: Fujii et al. teaches a file system and a target file system in which data is moved or copied, see column 9 lines 3-27 “a copy source or copy destination” in cases when a pool volume is being copied., performing data copy based on capacity parameters.  Also see, column 22 lines 5-12 “the controller copies data stored in the first storage region to at least one of a third storage the third plurality of storage regions”. Column 12 lines 20-60 capacity allocation policy; and figure 24 (42G) remove. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRETA L ROBINSON/Primary Examiner, Art Unit 2169